Citation Nr: 1501749	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO. 12-27 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran has asserted that he is entitled to an evaluation in excess of 30% percent for his service-connected PTSD.  He has also asserted that he is unemployable due to his PTSD.

In an April 2014 hearing before the undersigned VLJ, the Veteran and his daughter testified extensively about his PTSD symptoms.  Notably, the testimony of both reflected that over the previous 3 to 4 years, the Veteran's condition had gotten markedly worse.  Specifically, the Veteran's daughter testified that the Veteran was currently having serious concentration and memory problems, that included being unable to remember where he lived.  Further, she stated that the Veteran was no longer capable of managing his own affairs, to include taking medication, showering, cooking, and paying bills.  These symptoms were either not reported at the Veteran's previous VA examination in September 2012, or were not as severe at that time.  As such, the Board finds that the Veteran's PTSD symptoms have become worse since his previous examination, and a new examination should be conducted to assess his current mental state.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Additionally, the Veteran and his daughter both testified at the April 2014 hearing that the Veteran had continued to receive psychological care through the VA.  The claims file does not contain any VA treatment records since September 2012.  In light of this, remand is necessary to obtain the outstanding VA treatment records.

Finally, the Board finds that the claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU are inextricably intertwined.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU are "intertwined" because a decision on the PTSD claim will have an impact on the claim for a TDIU.  Consequently, the claim of entitlement to an increased initial evaluation for PTSD and the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1. Request and obtain all outstanding treatment records for the Veteran from September 2012 to the present.  All attempts to obtain these records should be documented in the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the nature and severity of his PTSD.  The claims file, including a copy of this remand, should be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be conducted.  The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner should comment upon the frequency or severity of the Veteran's PTSD symptoms.  The examiner should also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  Lastly, the examiner should describe the occupational functional impairment resulting from the Veteran's PTSD symptoms.  A complete rationale for all opinions must be provided.

3. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his agent.  After the Veteran and his agent have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



